Citation Nr: 0924890	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member honorably served in the US Army during 
World War II from April 1943 to November 1945.  He passed 
away on February [redacted], 2005.  The appellant is the service 
member's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of January 2006, which 
denied entitlement to service connection for the cause of the 
service member's death and for Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318.  The matter was adjudicated by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service member served in the US Army during World War II.  
As a result of that service, the service member was exposed 
to tuberculosis - a condition that he later suffered 
therefrom.  The record indicates that the service member was 
eventually treated for the disease and then released from 
active duty.  He subsequently applied for VA compensation 
benefits and these were awarded in March 1947.  He was 
initially assigned a 50 percent disability rating; this 
rating was gradually decreased to zero and a special monthly 
compensation award was assigned.  

In 2003, as a result of the service member not feeling well, 
he sought treatment though his local doctor.  He was referred 
to a pulmonary specialist who found that the service member 
had a "spot" or growth on the lung.  A biopsy was not 
performed.  Per the available private medical records, the 
doctors that reviewed the service member's records 
hypothesized that the growth or spot either was related to 
the service-connected tuberculosis or was some type of 
carcinoma.  

Two years later, the appellant informed the VA that her 
husband had passed away on February [redacted], 2005.  She submitted 
a claim for benefits asking that service connection be found 
for the cause of the service member's death and that DIC 
benefits be awarded to her.  To support her claim, the 
appellant submitted the Certificate of Death, which showed 
that the service member died as a result of pneumonia of the 
right lung.  No other cause or contributory cause of death 
was listed on the death certificate.  It was noted, however, 
that tobacco use contributed to the service member's death.  

Nevertheless, the appellant has contended that the service 
member's death was due to or the result of his service-
connected tuberculosis.  She maintains that it was this 
condition that led to the development of pneumonia that 
ultimately resulted in her husband's death.  

A review of claims folder indicates that only a smattering of 
the service member's health records over the last year of his 
life have been included in the folder.  Most importantly, the 
service member's terminal care records have not been obtained 
and included in the claims folder for review.  Although the 
appellant's claim has been denied, it may be that these 
medical records in general, and especially the terminal 
treatment records, will provide more details on how the 
service member died and the cause of his death.  Such records 
are therefore needed for this decision and may lead to a 
positive determination of the appellant's claim.  The RO/AMC 
has a duty to obtain those records and if that is not 
successful, then to inform the appellant that it has 
attempted to obtain those records and that it is her 
responsibility to secure those records and forward them to 
the VA for review.

Further, there is evidence that the service member was 
receiving benefits through the Social Security Administration 
(SSA) prior to his death.  It is not, however, clear whether 
SSA was providing him monies for a disability or for some 
other purpose.  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such Social Security records.  See 38 
C.F.R. § 3.159(c) (2) (2008); see also Dixon v. Gober, 14 
Vet. App. 168, 171 (2000).  Therefore, the AMC/RO must obtain 
all available records relating to the appellant's claim for 
Social Security benefits if the service member was awarded 
disability benefits.

Also, the Board notes that, while the appeal was pending, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision with regard to the 
content of VCAA notices relevant to DIC claims.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) [The Veterans Claims 
Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008)].  In Hupp¸ the 
Court held that a notice with regard to a claim for DIC 
benefits must include:

(1) a statement of the conditions (if 
any) for which the veteran was service 
connected at the time of his or her 
death; 

(2) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected disability; and 

(3) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a disorder not yet 
service connected.

Additionally, if the claimant raises a specific issue 
regarding a particular element of the claim, the notice must 
inform the claimant of how to substantiate the assertion, 
taking into account the evidence submitted in connection with 
the application.

In the present case, an April 2005 letter informed the 
appellant of the evidence required to show that service 
connection for the cause of the service member's death is 
warranted.  The letter also advised her of the evidence 
necessary to support a claim for DIC benefits along with 
accrued benefits.  However, the letter did not inform her of 
the disabilities for which the service member was service-
connected or of the evidence required to support a claim for 
benefits based on a nonservice-connected disorder.  
Additionally, the appellant has advanced specific arguments 
regarding the service member's service-connected pulmonary 
disorder and the relationship between this condition and his 
ultimate cause of death.  The April 2005 did not address any 
particular argument made by the appellant or the evidence she 
needed to submit to support her contentions.  Thus, this 
remand for substantive development will provide the 
opportunity to properly notify the appellant in accordance 
with Hupp, supra.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the AMC/RO for the following 
actions:

1.  The appellant should be issued a 
letter addressing the elements required 
under Hupp, supra.  Specifically, the 
letter should inform the appellant of the 
service member's service-connected 
disability, explain the evidence and 
information required to substantiate a 
DIC claim based on a non-service 
connected disorder, and address her 
claims regarding her accrued benefit 
claim.  The letter must also address her 
contention that alleges that the service 
member's death was due to or the result 
of or caused by his service-connected 
tuberculosis.  A copy of the 
correspondence should be included in the 
claims folder for review.  

2.  Contact the appellant and ask her to 
provide the name(s) of all VA and non-VA 
physicians and healthcare providers that 
treated the service member for his any 
pulmonary disability and his service-
connected tuberculosis.  She should be 
provided Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs Forms (Form 21-4142) for 
those for whom he has not already 
provided to VA.  After securing the 
necessary release(s), the RO should 
obtain those records, from January 2003 
to March 2005, that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results, and 
should be given opportunity to submit the 
requested records.

3.  Obtain and associate with the claims 
file the Social Security Administration 
(SSA) decision to grant benefits to the 
service member and the records upon which 
that decision was based.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

4.  Obtain copies of the service member's 
inpatient and outpatient treatment 
records from the Saginaw VAMC since 
January 2003.  The RO should specifically 
obtain the service member's clinical 
treatment records that show treatment for 
his service-connected disability, if any, 
and any other pulmonary disorder or 
disease.  Of particular interest are the 
terminal treatment records, if any.  Any 
negative reply should be recorded in the 
claims file.

5.  Only after all of the service 
member's medical records have been 
obtained and included in the claims 
folder, the RO/AMC should arrange for the 
service member's file to be reviewed by a 
VA medical doctor.  If possible, the 
examiner should be a pulmonary 
specialist.  The claims folder and a copy 
of this remand are to be made available 
to the examiner to review prior to the 
review.

The examiner is asked to provide 
observations to the following items:

a.  Based on the complete medical record, 
at the time of the service member's death 
was his pneumonia due to his service-
connected tuberculosis or to another 
condition that should be service-
connected?  The examiner should further 
provide comments as to whether any 
underlying pulmonary condition, such as 
cancer, and the treatment thereof, would 
have been inhibited or limited by the 
service member's tuberculosis and the 
residuals thereof.  

b.  Additionally, the examiner is asked 
to provide comments with respect to the 
service member's last days including the 
reasons for the service member's death.

c.  The examiner should be asked to 
provide an opinion as to whether the 
service member's tuberculosis and those 
disabilities that should have been 
service connected, including the 
treatment thereof, caused or resulted in 
his death, or contributed to his death.

If a conclusion cannot be made concerning 
any of the comments and opinions 
requested, the examiner should comment 
accordingly.

The result proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses or 
conclusions given.  It is requested that 
the results of the opinion be typed and 
included in the claims folder for review.

6.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested doctor's opinion.  If the 
report does not include fully detailed 
responses to the questions/comments asked 
therefor, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008) and see Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



